SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Andrew C. Schiffer appeals from an order of the United States District Court for the Southern District of New York (Barrington D. Parker, J.) dismissing his complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief could be granted.
We affirm for substantially the reasons stated in the district court’s Memorandum Decision and Order dated May 16, 2001. Schiffer does not challenge the district court’s decision except to argue that New York State’s issuance of individual gun permits demonstrates [1] an individual right to carry arms, [2] a custom or policy sufficient to support his Section 1983 claim against the municipal defendants, and [3] bad faith of the individual officers when they confiscated Schiffer’s firearms. These arguments are without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.